DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 8 and 11-18 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2017/089375 (“Nagl”; see corresponding English-language reference US 2019/0248983) and US Pat. 4,801,667 (“Brand”).
Considering Claim 8: Nagl teaches a mixture of di-(4-tert-butylcyclohexyl)-peroxydicarbonate (BCHPC) and a desensitising agent (i.e., a phlegmatizer). (Nagl, ¶¶ 1, 10).  Nagl teaches that both of these components are in powder form.  (Id. ¶¶ 17, 18).  Nagl teaches numerous examples where the BCHP and the desensitising agent are used in a ratio of 2 : 1. (Id. ¶¶ 72-79).  This corresponds to about 67% BCHPC and 33% desensitising agent.  Nagl further teaches that “[i]n the context of the present invention, any desensitising agents known in the art . . . are, in principle suitable as ‘desensitising agents.’”  (Id. ¶ 7).
	Nagl does not teach any of the particular desensitising agents identified as phlegmatizers by claim 8.  However, in a similar context, Brand identifies suitable desensitizing agents for use in a peroxide composition include ethylene glycol dibenzoate and phenyl benzoate.  (Brand, Abstract; col 4, lines 3-14).  Nagl and Brand are analogous art because they are directed to the same field of endeavor as the claimed invention, namely peroxide initiator compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the specific desensitising agent of Nagl with the ethylene glycol dibenzoate or phenyl benzoate of Brand because Nagl indicates that it is suitable to use any desensitising agent known in the art and Brand identifies these three compounds as suitable desensitizing agents.  (Brand, col 4, lines 3-14).
Considering Claims 11 and 12: Nagl teaches numerous examples where the BCHP and the desensitising agent are used in a ratio of 2 : 1. (Nagl, ¶¶ 72-79).  This corresponds to about 67% BCHPC and 33% desensitising agent.  These values fall within the ranges of claims 11 and 12.
Considering Claim 13: Brand teaches ethylene glycol dibenzoate.  (Brand, col 4, lines 10-11).
Considering Claims 14 and 15: Nagl teaches that the composition contains a filler that may be silica.  (Nagl, ¶¶ 9, 28, 40, 56).  As to the weight percent range recited by claim 14, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition containing BCHP, a desensitising agent (i.e., a phlegmatizer), and a filler which may be silica, and applicant has not presented any evidence indicating that the concentration of silica is critical. One of ordinary skill would have been motivated to optimize the amount of filler to reduce the cost of the mixture while maintaining the desired effectiveness.
Considering Claim 16: Nagl teaches that the mixture is “provided dry” or in “water-moistened form.”  (Nagl, ¶ 54).  One of ordinary skill would understand the former option to mean that the mixture contains essentially no water.
Considering Claims 17 and 18: Nagl teaches examples of mixtures containing only the BCHPC and desensitising agent.  Nagl teaches that the composition contains a filler that may be silica.  (Nagl, ¶¶ 9, 28, 40, 56).  The silica of Nagl reads on the anti-caking agent of claims 17 and 18.  One of ordinary skill would have a reasonable expectation of success in adding the silica filler of Nagl to the example mixtures without adding any additional components.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Pat. 10,689,337.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 8: Claim 1 of the ’337 patent teaches a powder formulation containing 20-75 wt% di(4-tert-butylcyclohexyl) peroxydicarbonate and 25-80 wt% of ethylene glycol dibenzoate (i.e., a phlegmatizer).
Considering Claims 11-18: The claims of the ’337 patent teach the limitations of present dependent claims 11-18.
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim.  However, the claim(s) would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record is Nagl.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BCHPC of Nagl to have the particle size required by claims 19 and 20 and also included one of the claimed desensitizers (i.e., phlegmatizers) having the particle size required by claims 19 and 20. 
Response to Declaration
The Declaration under 37 C.F.R. § 1.132 dated June 22, 2022, is not sufficient to overcome the rejection of claims 8 and 11-18 over Nagl and Brand as set forth in the Office Action dated May 17, 2022, for the following reasons.
A) At ¶ 9 of the Declaration, Declarant presents the opinion that one of skill would not have used the desensitizing agent of Brand with the peroxydicarbonate of Nagl.  In support of this, Declarant points to a passage in Brand where the reference indicates that the solubility problem Brand is trying to solve by using the desensitizer does not arise with “dialkyl peroxydicarbonates” (col 1, line 45-50).  Thus, the Declarant asserts, one of skill would not use a desensitizer taught by Brand with the peroxydicarbonate of Nagl (a type dialky peroxydicarbonate) because the problem of solubility would not arise with such a peroxide.
Declarant’s point is well stated and has been fully considered by the examiner.  However, the examiner disagrees with the Declarant’s conclusion that one of skill would not have combined the references.  The primary reference Nagl is not concerned with the solubility of the peroxydicarbonate.  Instead, the reference is concerned with reducing the “burning rate of BCHPC” (¶ 5).  Nagl goes on to states that “[i]n the context of the present invention, any desensitising agents known in the art” may be used” (¶ 7).  This is a broad statement that does not exclude the desensitizing agents of Brand.  It is not particularly relevant that Brand indicates that dialkyl peroxydicarbonates don’t suffer from solubility problems because Nagl isn’t concerned with solubility problems.  Instead, Nagl is concerned with solving a different problem by the use of “any desensitising agent[]” (Id.).  Brand unambiguously identifies ethylene glycol dibenzoate and phenyl benzoate as desensitizing agents at col 4, lines 3-14.  Brand also identifies the “additional advantage” of using the desensitising agents for improving the safety of the peroxide for transportation at col 2, lines 42-47.  This “additional advantage” is unrelated to any solubility problems.
B) At ¶ 10 of the Declaration, Declarant presents the opinion that “the skilled person would not make any connection between the technology of Brand and the technology of [Nagl].”  In support of this, Declarant points out that Brand and Nagl focus on the polymerization of different monomers: Nagl on unsaturated polyesters (which generally include an unsaturated maleic anhydride component in addition to the styrene component that the Declarant focuses on) and Brand on allyl carbonates and acrylic esters.  The examiner has considered Declarant’s assertion but does not find it to be persuasive.  Both Nagl and Brand use the peroxide composition as an initiator in the polymerization olefin monomers.  The structure of the olefin monomers being polymerized is not critical in either case to the selection of the desensitizing agent.  Additionally, the present claims do not include the structure of any monomer being used with the claimed composition.
C) At ¶ 10 of the Declaration, Declarant appears to disagree with the examiner’s finding that Brand and Nagl are analogous art.  Applicant asserts that the two references to not address the same problem and are not directed to the same applications.  Declarant’s statements have been fully considered.  The examiner maintains that the two references are analogous art with respect to the claimed invention.  As stated in MPEP § 2141.01(a) “[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention.”  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  Thus, the proper inquiry does not focus on whether the two references address the same problem or are directed to the same application.  Rather, the analogous art inquiry focuses on whether each reference is analogous art with respect to the claimed invention.  The examiner has found that both references are analogous art with respect to the claimed invention because each reference is directed to the same field of endeavor as the claimed invention, namely peroxide initiator compositions.
Response to Arguments
Applicant’s arguments in the remarks dated June 22, 2022, have been fully considered, and the examiner responds as follows.
A) At pages 5 and 6 of the remarks, applicant argues that the obviousness rejection of the claims should be withdrawn for the reasons presented in the Declaration dated June 22, 2022.  These are arguments have been fully considered but are not found to be persuasive for the reasons given above in response to the Declaration.
B) At pages 7 and 8 of the remarks, applicant argues that the obviousness rejection is improper because one of ordinary skill would have had no reason to combine the references.  Specifically, applicant asserts that “[m]ere identification of where each claim limitation can purportedly be found in the prior art and thus available to a person of ordinary skill in the art is not enough to demonstrate that the claims are unpatentable as obvious” in the absence of an explanation of “why a person of ordinary skill in the art would have proceeded to combine the selected prior art in the proposed way to reach the claimed invention.”  This argument has been fully considered but is not found to be persuasive.  Nagl is concerned with reducing the “burning rate of BCHPC” (¶ 5).  To address this problem, Nagl states that “[i]n the context of the present invention, any desensitising agents known in the art” may be used” (¶ 7).  This is a broad statement that encompasses the desensitizing agents of Brand.  Brand unambiguously identifies ethylene glycol dibenzoate and phenyl benzoate as desensitizing agents at col 4, lines 3-14.  Brand also identifies the “additional advantage” of using the desensitising agents for improving the safety of the peroxide for transportation at col 2, lines 42-47.  This “additional advantage” would be a further reason for one of ordinary skill to select one of the desensitizing agents taught by Brand.  Finally, applicant has not shown any criticality to the desensitizing agents (i.e., phlegmatizers) recited by claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767